Citation Nr: 1426157	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO. 10-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

3. Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing in July 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). Concerning lumbar DDD, the Veteran has a current diagnosis, his service treatment records reflect that he was involved in a car accident in service, he has stated that his back pain has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA medical opinion is needed to determine whether the Veteran's lumbar DDD is etiologically related to his service.

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Medical opinions based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). In this case, the Veteran was provided with knee and ankle examinations in May 2011. The examiner stated that the claimed left knee and left ankle disabilities were not related to military service as there was no indication of an injury in-service. As the examiner's opinion was based solely on the lack of in-service documentation, the opinion is inadequate and the claims must be remanded so a new examination can be conducted.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his low back, left knee, and left ankle disabilities.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should provide opinions as to whether the low back, left knee, and left ankle disabilities are at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service, or were manifest within one year thereafter.  A detailed rationale supporting the examiner's opinion should be provided.  A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



